Citation Nr: 1513632	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbosacral disability.  

2.  Entitlement to an increased rating for service-connected left knee strain, with degenerative changes, currently evaluated as 10 percent disabling. 

3. Entitlement to an increased rating for service-connected degenerative joint disease (DJD), right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from December 1954 to January 1956 and from February 1957 to August 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2010 the Veteran testified at a videoconference, chaired by the undersigned. A transcript thereof is of record.

In March 2011 the Board remanded the case to provide the Veteran with additional VA examinations.  In September 2014 the Veteran's case was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In October 2014 the Board found that new and material evidence had been submitted to reopen the claim for service connection for a lumbosacral spine disability.  That claim, and the claims for increased ratings for service-connected disabilities of the knees were remanded for additional development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.  

In the 2014 Board remand it was noted that claims for service connection for disability of both elbows and service connection for a heart condition had not been adjudicated by the RO and, so, those claims were referred to the RO.  From the record, it appears that these claims have still not been adjudicated and, so, the Board has no jurisdiction and these claims are again referred to the RO for initial adjudication.

As noted, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A lumbosacral disability, including arthritis, was not incurred or aggravated during active service but first manifested years thereafter and after a postservice motor vehicular accident (MVA). 

2.  The Veteran's service-connected left knee disability is manifested by painful motion but there is no clinically documented instability, ankylosis or menisceal abnormality; and there is full extension, and limitation of flexion does not even approximate limitation to 30 degrees.  

3.  The Veteran's service-connected right knee disability is manifested by painful motion but there is no clinically documented instability, ankylosis or meniscal abnormality; and there is full extension, and limitation of flexion does not even approximate limitation to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbosacral spine disability are not met.  38 U.S.C.A. § 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  

2.  The criteria for a rating in excess of 10 percent for a left knee strain, with degenerative changes, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5010 -5003 - 5260 (2014). 

3.  The criteria for a rating in excess of 10 percent for DJD, right knee, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003 - 5260 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) rewrites the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, and requires VA to provide assistance in developing all facts and that notice be given as to how to substantiate a claim.  In sum, VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Notice

By RO letter in October 2006 the Veteran was notified of the information and evidence necessary to substantiate the service connection claim; the information and evidence that VA would seek to provide; the information and evidence that the Veteran was expected to provide; and of the way initial disability ratings and effective dates are established.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the increased rating claims, VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  Here, the Veteran was provided with initial notice of how to substantiate his claims for higher ratings by RO letter in March 2007.  He was provided information on how disability ratings were assigned, in compliance with the holding in Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  And all this, was prior to the initial adjudication of those claims in 2008.  See generally Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Assist

As to the duty to assist, all reasonable efforts have been made to obtain all relevant information and evidence.  The Veteran's available service treatment records (STRs) are on file.  Also, VA treatment records are on file.  

On file is an August 2006 letter from the Social Security Administration (SSA) to the Veteran informing him of his current level of compensation but also stating that the "disability entitlement started 10/1984."  On remand in 2014 a search for SSA records was to be conducted.  By letter in December 2014 the Veteran was informed that in November 2014 VA received a response from SSA that his records had been destroyed.   

In the 2014 Board remand it was noted that the VA opinion obtained in 2012 did not specifically address whether the claimed low back disability was aggravated by the service-connected disabilities of the knees.  Because of this, in the VA Form 646 of July 2014, the Veteran's service representative requested that the Veteran be afforded yet another VA examination.  In 2014 the Board found that because such an opinion in 2011 was obtained specifically addressing that matter, the Board declined to expend further resources to address this question once again, but stated that the Veteran and his representative were free to obtain their own medical opinion addressing this and to submit it in support of the claim.  However, no such medical opinion has been submitted.  

The Veteran has been afforded multiple VA rating examinations in this case.  The Veteran has not challenged the adequacy of those examinations.  The Board may assume the adequacy of VA examinations unless challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  Overall, the VA examinations and the other evidence of record have provided sufficient information and evidence to allow the Board to make informed decisions in this case.  

Pursuant to the 2014 Board remand the Veteran was offered the opportunity to submit additional evidence or information in support of his claims.  He reported in October 2014 that he had no additional evidence to submit and while reporting that he had had VA treatment in the 1960s and 1970s, he did not report that this was for either disability of the knees or lumbosacral spine.  All such VA records are now of record.  

38 C.F.R. § 3.103(c)(2) requires that a presiding  Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the testimony at the 2010 videoconference hearing focused on the elements for claim substantiation.  Following the hearing the Board remanded the case to help substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board videoconference.  Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 


Lumbosacral Spine

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury. In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Background

Service treatment records of both periods of active service are negative for lumbar disability. 

On VA examination in 1960 of the Veteran's knees he had no complaints relative to his low back.  

On file are postservice private clinical records dating back to 1984.  The Veteran had a right hip arthroplasty in 1989, following a vehicular accident in 1984 with a fracture of the right femoral head, at which time he had a right hip arthrotomy.   

Private clinical records show that in association with treatment for his right hip, in December 1987 he could not do physical therapy for his back.  In March 1988 he had no improvement with back exercises but had absent right ankle jerk and positive straight leg raising.  In July 1988 he had improvement from his disc difficulties in his back but with right hip, groin, and thigh discomfort that appeared to relate fairly specifically to his abnormality of the right hip joint. 

VA clinical records include a May 2002 record reflecting that the Veteran complained of low back pain and reported that he might have herniated three discs in 1989.  Lumbosacral X-rays in June 2002 which revealed an abnormality that was either degenerative disc disease at L3-4 or a minimal compression fracture. 

Private clinical records in October 2002 include X-rays that showed degenerative lumbar intervertebral discs.  Reportedly, his symptoms of low back pain had begun that month. 

A November 2003 VAOPT record shows that it was reported that the Veteran had low back pain which started after a 1984 MVA and had gradually worsened since then.  In July 2004 it was reported that a 1984 MVA had initiated his lumbar pain. 

The Veteran underwent private hospitalization in August 2004 for circulatory problems in his legs.  The discharge diagnoses included arthritis of the lumbar spine. 

On VA examination in September 2004 the Veteran reported that he had been told he had gout and after he was given Allopurinol his knees improved. 

An April 2005 statement from Dr. J. Nichols shows that the Veteran reported having right-sided low back pain from a 1984 MVA. 

Private clinical records include a June 2005 report from Dr. J. B. stating that the Veteran had had chronic low back pain dating back 15 years.  

A December 2006 private clinical record shows that it was reported that the Veteran had had low back pain since an April 1984 MVA and it seemed to worsen as his arthritis worsened. 

A private January 2007 progress note shows that the Veteran complained of having had low back pain for 12 years.  His back pain had begun soon after an MVA 22 years ago in which he fractured his right hip.  Two other private clinical records, both in January 2007, show that he had a history of low back pain since an MVA in "1989" in which he fractured his hip for which he had a hip replacement.  The Veteran reported that the hip replacement caused his gait to be abnormal and his back pain developed gradually after the right hip replacement.  

On VA examination in March 2007 the Veteran reported having had back pain for more than 20 years.  The initial manifestation was when he injured his back in a car accident and re-injured his back when he fell from a septic tank.  He reported that his back had progressively worsened since then.  After an examination the diagnosis was degenerative disc disease (DDD) of the lumbar spine. 

On VA examination in July 2008 an examiner observed that both private records and a prior VA examination noted that the Veteran attributed his degenerative disc disease (DDD) of the lumbar spine to a 1984 MVA.  It was stated that spondylosis, or degenerative arthritis, affecting the lumbar spine was the most common cause of lumbar spinal stenosis and typically affected those over the age of 60 years.  Thus, because of the Veteran's prior statements as to the MVA as the cause of his lumbar spine problems coupled with the effects of his age, his current lumbar DJD was not caused by or a result of his service-connected knee disabilities.  Specific attention was drawn to a December 2006 private clinical record in which the Veteran reported having had back trouble since 1983.  Other private clinical records reflected that in February 2007 he reportedly had had low back pain since an April 1984 MVA in which he sustained a (right) hip fracture with subsequent replacement of that joint.  He had walked with a limp ever since and he felt that this had caused his problems with his back.  Also, at a March 2007 VA examination the Veteran had reported the onset of his back problems to more than 20 years earlier when he had been injured in an MVA, with a re-injury of his back when he fell from a septic line, and the 2007 examiner had noted that neither injury was related to military service, although the Veteran stated that his back had been degenerating ever since. 

The opinion rendered by the July 2008 VA examiner was that the Veteran's DJD of the lumbar spine was not caused by or a result of his service-connected knee disabilities. Rather, the Veteran's history of low back pain began after he was involved in a motor vehicle accident (MVA) in 1984 which had resulted in the need for a right hip replacement, and that he had re-injured his back in a (post-service) fall from a septic line.  The examiner reported that the Veteran attributed his lumbar DDD to a 1984 MVA in both private sector reports and at a prior VA examination. Therefore, the examiner opined that in light of the Veteran's prior statements of the MVA as the cause of his lumbar spine problems, coupled with the effects of his age, the current lumbar DJD was not caused by or a result of the service connected knee disabilities.  The examiner further indicated that the Veteran's lumbar spine disorder was related to his right hip disorder.

At the May 2010 videoconference the Veteran testified that he had begun having back problems prior to a 1984 vehicular accident but after the accident his back problems became worse.  After service he had slipped on some rocks and fallen in a "septic line" in 2001 and landed on a rock and this was when his back really started getting worse.  He was alleging that his disabilities of the knees aggravated his back disability.  Page 6 of the transcript.  However, he also testified that he had been in a blizzard in Cheyenne, Wyoming, in 1955 (during service) which had caused his lumbar arthritis and that the arthritis had worsened since then.  Page 7.  He used a cane as ambulatory aid.  

On VA examination in April 2011 the claims file was reviewed.  The Veteran reported that his back had hurt for many years.  He stated that about 10 years earlier he had injured his back when he fell and his back struck a rock.  His pain had been worse since then.  After a physical examination and X-rays, which revealed end-plate spurring throughout the lumbar spine, it was opined that the Veteran's arthritis of the lumbar spine was less likely as not caused by or a result of or aggravated by military service or bilateral knee arthritis.  The rationale was that the Veteran did not injure his back during military service and no injury was noted that would cause the early onset of arthritis in his back.  The arthritis in his knees would not cause arthritis in the low back because arthritis in one joint does not cause arthritis in another joint or in the spine.  The arthritis was most likely due to his age, which would be expected as a part of the normal aging process.  Thus, in the examiner's opinion, the Veteran's arthritis in the low back was not related to military service or his bilateral knee arthritis. 

Entered into VBMS on March 7, 2013 are clinical records of the Tennessee Orthopaedic Alliance which includes a September 2010 treatment note that shows that the Veteran reported having had low back pain for about 27 to 28 years (antedating such low back pain to about 1982).   

A December 2010 private treatment note reflecting diagnoses of lumbar spondylosis, lumbar radiculitis, and degenerative disc disease (DDD).  In February 2011 he had right L3, L4, and L5 medial branch blocks with facet rhizotomy.  A June 2011 office note reflects that the Veteran had been seen for back pain, having had facet rhizotomies but in April 2011 he was in a vehicular accident, following which he sought treatment at an emergency room and, after X-rays were taken, he was told that he had multiple contusions.  

On VA examination in September 2012 it was reported that the Veteran had a diagnosis of a chronic lumbar strain.  He had had chronic low back pain since a vehicular accident in 1984 when he fractured his right hip and his pain had progressively worsened since then.  After a physical examination, which noted that he had an abnormal gait, it was noted that X-rays revealed arthritis (the report of which noted degenerative osteophytes of the lumbar spine), it was opined that the low back disability was less likely than not incurred in or caused by any in-service injury, event or illness because he had reported back pain since the vehicular accident in 1984 and had no treatment for back pain during service.  

Treatment records from the Tennessee Orthopedic Alliance covering the period September 2010 to May 2013 and treatment records Comprehensive Pain Specialist covering the period May 2013 to May 2014 reflect treatment for, in part, low back pain but do not relate any lumbar spine disability to military service, or a service-connected disorder.  


Analysis

At the time of the 2014 Board decision reopening the claim for service connection for lumbosacral spine disability, a weighing of the relative probative value of the evidence was not permitted in the reopening context.  See Justus v. Principi, 3 Vet. App. 510, 511 (1992).  Rather, all that was permitted in the reopening context was whether the evidence, in light of the newly asserted theory of secondary causation or secondary aggravation warranted reopening.  The Board then held that it did.  However, upon de novo adjudication the Board must weigh the credibility as well as the competence and probative value of all evidence.  

Upon careful consideration of the foregoing, the Board has determined that service connection is not warranted for lumbosacral disability.  First, there is no evidence of lumbosacral disability during either period of active service or in the immediate years following the second period of service.  In this regard, the Veteran has stated and testified that he believes that his current lumbosacral disability originated from cold weather exposure when he was caught in a blizzard during service.  In some statements he has indicated that after getting out of the blizzard he sought medical attention.  However, he has conceded that he was only told that he might have the flu.  He has not stated or testified that he actually sought treatment for lumbosacral disability or that he was told by any medical professional, either during service or afterwards, that his in-service exposure to cold weather could cause the onset of arthritis or any other lumbosacral pathology.  

The Board notes that while competent to provide competent evidence as to matters he personally witnessed or experienced, the Veteran's testimony that cold weather he was exposed to during service caused his current lumbosacral arthritis is a matter beyond the realm of knowledge of a layperson and requires medical judgment and knowledge which the Veteran does not possess.  Thus, his testimony is not competent to establish a nexus between the weather he experienced during service and his current lumbosacral arthritis.  

Notably, the first evidence suggesting lumbosacral disability only dates to a time after the Veteran sustained the postservice right hip fracture that ultimately necessitated right hip joint replacement, which was many years after military service.  

The Board finds that the negative record in service and in the period following service is more probative than the Veteran's more recent statements alleging that he had continuously had low back problems related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Standing alone, the absence of evidence of complaints in the immediate postservice years is not fatal to his service connection claim, unless it would be expected that other clinical evidence would contain comments, observations or a clinical history relating to his now claimed lumbosacral spine.  Here, the evidence following his 1984 right hip fracture reflects that an extensive report of his clinical history was recorded but there was no mention of any low back complaints or disability.  Additionally, the Veteran's earliest reports relative to the origin of his lumbosacral disability indisputably show that he initially related having low back problems due to the residuals of his postservice right hip fracture.  

In that regard, although the Veteran has been advised of the evidence necessary to support the claim for service connection, he has neither identified nor submitted evidence of lumbosacral disability in-service or competent evidence demonstrating that lumbosacral disability is related to activity during service.  On the other hand, VA examiners have concluded that the claimed lumbosacral disability is not related to service, and is not caused or aggravated by the Veteran's service-connected disabilities of the knees.  In essence, the VA examiners provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiners had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that the examiner misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As to this, it is at least implicitly contended that the Veteran experienced symptoms in-service, or in the immediate postservice years, that are similar to those currently experienced.  However, notably, the STRs do reflect that the Veteran reported various complaints of knee disability and some acute illnesses on active duty.  However, he never sought or received treatment for lumbosacral disability.  . 

The VA examiners finding are consistent with the fact that older clinical records reflect that the Veteran initially reported the postservice onset of lumbosacral disability.  The Board finds that statements made by the Veteran during the course of initial treatment as to his history of symptomatology are far more credible than statements subsequently offered in support of a claim for compensation.  Consequently, the Board finds the opinions of the VA examiners to be far more probative as to the relationships between the lumbosacral disability and military service, as well as between lumbosacral disability and his service-connected disabilities of the knees, than the Veteran's own statements as to the history of the symptoms which he currently experiences.  

After consideration of the entire record and the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim for service connection.  Consequently, the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  While a veteran's entire history is reviewed when making disability evaluations, in increased rating claims, it is the present level of disability that is of primary concern.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991); and Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

For disabilities evaluated on the basis of limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment apply.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Range of motion ratings under 38 C.F.R. § 4.71a do not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.  DeLuca, 8 Vet. App. at 205-06.  

The Veteran's knees have been rated as traumatic arthritis and as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010 and 5003.  Traumatic right is rated as degenerative arthritis under DC 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. §§ 4.40 and 4.45 require that the disabling effect of painful motion be considered when rating joint disabilities.  Deluca, 8 Vet. App. 202, 205-06 (1995).  Pursuant to 38 C.F.R. § 4.40, "Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  Further, functional loss "may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  Id.   

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59; VAOPGCPREC 9-98 (1998).  

The Veteran is competent to testify on factual matters of which he has first-hand knowledge, such as symptoms of pain, and is competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable DCs.  

The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004.  Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261.  

Under DC 5260 flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to only 15 degrees warrants the maximum rating of 30 percent.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261 extension limited to 5 degrees or less warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants the maximum rating of 50 percent.  38 C.F.R. § 4.71a, DC 5261.

Separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97.  

Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5258.  

Impairment due to malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; when moderate a 20 percent rating is warranted; and when severe a 30 percent rating is warranted.  With nonunion, with loose motion, requiring a brace, a maximum rating of 40 percent is warranted.  38 C.F.R. § 4.71a, DC 5262.  Genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing being objectively demonstrated 38 C.F.R. § 4.71a, DC 5263 provides for a single rating, of 10 percent.  38 C.F.R. § 4.71a, DC 5256 provides for rating criteria of a knee which is ankylosed.  

Background

Private clinical records include a March 1999 statement from Dr. J. B. reporting that the Veteran needed to use a walking cane for stability due to a total right hip replacement and arthritis, without which he would be more prone to falling.  

A June 2003 private ultrasound, at the University Medical Center, documented the presence of arterial occlusive disease in both lower extremity, mild on the left and moderate on the right, with severe arterial occlusive disease in the feet and toes.  The Veteran underwent stenting in September 2004 for arterial insufficiency in the right lower extremity.  

On VA examination in November 2006 the Veteran's left knee motion was from 0 degrees to 110 degrees and right knee motion was from 0 degrees to 115 degrees.  He had painful motion and crepitation of each knee but no instability, patellar abnormality, or meniscal abnormality of either knee

On VA examination in March 2007 it was reported that for treatment of his knees the Veteran had taken Naproxen, applied capsaicin cream, and had injection done in the private sector.  He used a cane and was unable to walk more than a few yards without a cane.  He was able to stand for 15 to 30 minutes.  He complained of pain, stiffness, and giving way of each knee but no instability or weakness.  On examination his gait was antalgic.  He had increased wear on the outside edge of the heel of each shoe.  Right knee motion was from 0 degrees to 120 degrees and left knee motion was from 0 degrees to 110 degrees, and there was no additional limitation of motion on repetitive use.  He had crepitation of each knee but no instability, patellar abnormality, or meniscal abnormality of either knee.  

On VA examination in July 2008 the Veteran complained of knee pain which had progressively worsened, and that he was unable to walk more than a. few yards and frequently used cane.  He stated that he could only stand for 15 to 30 minutes.  He also reported having giving way and inflammation but denied instability, weakness, stiffness, dislocation, locking, subluxation, and flare-ups of joint disease.  The examiner noted that he had an antalgic gait and that there were signs of abnormal weight bearing.  Range of motion of the left knee was 0 to 132 degrees (O to 140 degrees is normal) with pain beginning at 132 degrees.  Range of motion of the right knee was 0 to 115 degrees (0 to 140 degrees is norma1) with pain beginning at 112 degrees.  There was no additional loss of motion with repetitive use.  The VA examiner reported that there was objective evidence of crepitus and painful movement of each knee; however, there was no evidence of instability or grinding.  X-rays revealed mild osteoarthritis of the knees.  The diagnosis was degenerative joint disease. 

At the May 2010 videoconference hearing the Veteran testified that his knees would give out or lock up while walking.  He usually wore a knee brace if he was going to walk a long distance.  He had difficulty with stairs due to his knees.  

On VA examination in April 2011 the Veteran reported having symptoms of pain, stiffness, warmth, swelling, tenderness, weakness, giving way, and instability in both knees.  He stated that he frequently used a cane.  He had an antalgic gait.  Examination demonstrated grinding, guarding of movement, and crepitation of both knees.  Despite complaints of giving way and instability, instability was not found on physical examination, and there was no patellar or meniscal abnormality.  Range of motion testing for the left knee revealed flexion was limited to 120 degrees and extension was normal at 0 degrees.  In the right knee flexion was limited to 110 degrees and extension was normal at 0 degrees.  There was pain on motion of each knee but no additional limitation with repetitive motion testing.   X-rays revealed arthritis.  A subsequent examination in September 2012 revealed left knee flexion was limited to 110 degrees but extension was normal at 0 degrees, and there was no additional limitation with repetitive testing.  Strength in flexion and extension was 3/5.  It was noted that anterior, posterior, and medial-lateral instability testing could not be completed, but no reason was stated for this.  There was no evidence or history of recurrent 'patellar .subluxation or dislocation.  He constantly used a cane for assistance in gait stability.  The examiner noted that the disabilities of the knees impact work in that the Veteran could not bend, kneel, or do prolonged standing or walking.  

Entered into VBMS on March 7, 2013 are clinical records of the Tennessee Orthopaedic Alliance which show that in February 2011 the Veteran had right L3, L4, and L5 medial branch blocks with facet rhizotomy.  

Treatment records Comprehensive Pain Specialist covering the period May 2013 to May 2014 reflect treatment for in part, bilateral knee pain but do not provide sufficient information for additional evaluation of the knees, except that in May 2013 he had motion in each knee of 0 to 120 degrees, he was neurovascularly intact, and had positive crepitus, and X-rays revealed patellofemoral arthritic changes in each knee.  Later that month he reported that his knees felt better due to cortisone shots, and on examination strength was intact in all extremities.  In June 2013 range of motion of each knee was from 0 to 120 degrees, he was neurovascularly intact, but there was positive crepitus, and no effusion.  In March 2014 lower extremity examination sensation intact to motor strength was 4/5 in all muscle groups.  

Analysis

Here, throughout the rating period, being one year prior to the receipt of the claim for increased ratings for the service-connected disabilities of the knees, the objective evidence of record does not reflect degrees of limited motion of either knee to warrant compensable disability ratings either under Diagnostic Code 5260 or 5261.  In fact, on examinations over a period of seven (7) years, the Veteran's range of motion in extension has repeatedly been assessed as normal.  Flexion in the left knee has ranged, on testing during examinations, from 110 degrees to 132 degrees.  Flexion in the right knee has ranged from 110 degrees to 120 degrees.  

As set forth above, for a higher rating of 20 percent for limited knee flexion, the flexion must be limited to 30 degrees.  Here, flexion in the knees has been assessed as at worst 110 degrees, which does not warrant a compensable disability rating for limited motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In fact, the Veteran has 80 degrees of motion in flexion in each knee greater than the degree of limited flexion required for the next higher rating for limited flexion of 20 percent.  Regarding any functional loss due to pain, fatigue, incoordination, or the like, multiple examiners confirmed that repetitive testing did not result in additional limitation of motion.  

Historically, the Veteran has related having not only pain in each knee but also giving way.  However, although he has used knee braces, none of the multiple examinations confirmed that upon clinical examination he has any instability of either knee, and he has repeatedly denied episodes of dislocation or subluxation.  

Even with consideration of functional loss expressed by the Veteran as pain and noted by the examiner in regard to motion, the Veteran's disability in each knee does not demonstrate a compensable degree of motion loss either in flexion or in extension.  

The Veteran has not reported having flare-ups and while he has decreased motion in flexion only, and X-rays document degenerative changes, the currently assigned 10 percent disability rating under Diagnostic Code 5060 already compensates the Veteran for significant functional impairment due to limitation of motion in each knee, based on painful motion. 

There is no evidence of dislocated cartilage to warrant an increased disability rating under Diagnostic Code 5258.  Regarding instability, the VA examiners found each of the Veteran's knees to be stable, and there is otherwise no evidence of recurrent patellar subluxation or dislocation.  Although the Veteran has reported occasions of giving way of the knee, the objective clinical findings based on diagnostic testing outweigh the Veteran's lay assertions regarding instability or subluxation.  Thus, based on this evidence a separate compensable disability rating under Diagnostic Code 5257 is not warranted for either knee.  Further, he has not had genu recurvatum or ankylosis of the either knee and the evidence affirmatively demonstrates that he has never had impairment of the tibia or the fibular of either of the lower extremities.  There also is no evidence or allegation that any other diagnostic code pertaining to the Veteran's knee disabilities is applicable in the present case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

In this case there is evidence of impaired weight-bearing and impaired gait.  The comments of one VA examiner, in April 2011, were that the Veteran had occupational impairment due to being unable to bend, knee, or perform prolonged walking or standing.  However, a thorough review of the evidence shows that the Veteran's difficulties with weight-bearing and proper gait began after his 1984 right hip fracture which ultimately necessitated a right hip replacement.  Moreover, he has impairment due to nonservice-connected lumbosacral disability which is shown to produce radicular symptoms in the lower extremities.  Furthermore, he is shown to have significant nonservice-connected arterial occlusion in each lower extremity.  Consequently, the opinion of the 2011 VA examiner as to occupational impairment is not corroborated but rather is refuted by the evidence as a whole.  

In sum, because any additional functional loss in each knee is not severe enough to limit the appellant's flexion to 30 degrees or his extension to 15 degrees, it does not warrant a 20 percent disability rating.  

The Board has considered the appellant's assertions and weighed them against the medical evidence of record.  Although the appellant would disagree with the weight the Board assigns to his lay evidence, the evidence of record does not demonstrated that the Board's assignment of greater weight to the medical evidence is erroneous.  See 38 U.S.C. § 7261(a)(4); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990). 

For the foregoing reasons, increased evaluations for the Veteran's service-connected disabilities of the knees are not warranted.  The objective clinical findings consistently fail to show that the disabilities of the knees meets the criteria for an increased rating, and the Board concludes that those findings outweigh the Veteran's lay assertions regarding severity of the disability.  The record shows that each knee disability has been evaluated to determine the extent of the disability, and the findings do not show that the Veteran has ankylosis, slight or moderate lateral instability or a degree of limitation of motion in either knee which warrants a 20 percent rating.  

Accordingly, ratings in excess of the currently assigned 10 percent ratings for each knee are not warranted at any time since the Veteran filed his claim for an increased rating.  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities of the knees are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to knee pain, limited motion or other symptoms which is not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately describe the severity and symptomatology of each of the Veteran's service-connected disabilities.  For example, by regulation, any rating assigned for the service-connected knee disorder must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above).  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, and findings as to strength.  Moreover, the rating criteria provide for ratings greater than those assigned, which may be awarded should the service-connected disorders at issue increase in severity.  Therefore, even when considering each service-connected disorder individually, as well as the collective and cumulative impact of both service-connected disabilities together, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).

In reaching the determinations as to the claims for higher ratings for the service-connected disabilities in this case, the Board finds that the preponderance of the evidence is against the claims and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).  


ORDER

Entitlement to service connection for a lumbosacral disability is denied.  

Entitlement to an increased rating for left knee strain, with degenerative changes, is denied.  

Entitlement to an increased rating for DJD, right knee, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


